297 F.2d 77
62-1 USTC  P 9117
CIBA PHARMACEUTICAL PRODUCTS, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13636.
United States Court of Appeals Third Circuit.
Argued Dec. 5, 1961.Decided Dec. 11, 1961.

Richard W. Wilson, New York City (Gustave Simons, New York City, on the brief), for petitioner.
Harold C. Wilkenfeld, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Douglas A. Kahn, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before GOODRICH, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
The Tax Court has again held that it has no jurisdiction to hear and determine an issue involving excess profits taxes for the years 1944 and 1945 under the provisions of Sections 722 and 732 of the Internal Revenue Code of 1939, 26 U.S.C.A. Excess Profits Taxes, 722, 732.  This question was thoroughly discussed by this Court in Commissioner v. S. Frieder & Sons Co., 3 Cir., 228 F.2d 478 (1955).  There we held in accordance with at least five courts of appeals that the court did have such jurisdiction.  That decision was right and we follow it.


2
The decision of the Tax Court will be reversed and the case remanded for further proceedings not inconsistent with this opinion.